Citation Nr: 1647824	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic low back/middle back syndrome. 


REPRESENTATION

Veteran represented by:	Stephen Vaughn, agent.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to a disability rating in excess of 10 percent for chronic low back/middle back syndrome. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

Specifically, this matter was previously remanded by the Board in August 2013. In relevant part, the RO was instructed to schedule the Veteran for a new VA examination to assess the current severity of his back disability and its related impact on his employability. After the examination had been completed, the RO was to readjudicate the claim and to issue a Supplemental Statement of the Case (SSOC) if the benefit sought remained denied.  

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, review of the Veteran's case file indicates that a new VA examination was scheduled for January 2016. VA records further indicate that the Veteran failed to report for the scheduled examination. However, it does not appear that the Veteran or his representative were properly informed of the January 2016 examination date, as there is no notification letter of record.

As such, the Veteran's failure to appear cannot be construed as any unwillingness on his part to participate in a new VA examination. Accordingly, remand is required in this case to schedule the Veteran for a new VA examination, of which the Veteran and his representative must be properly informed. 

In doing so, the RO is also notified that several recent items sent to the Veteran's representative have been returned as undeliverable. As such, the RO must first contact the Veteran's representative to request an updated mailing address, to ensure that future notifications are properly provided to all interested parties.  The Board notes that the website for Alpha Veterans Disability Advocates (the organization with which the Veteran's agent was affiliated) now lists an address of 185 Plains Rd. - Suite 202W, Milford, CT 06461.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's current representative, Stephen Vaughn, Esq., of Alpha, Veterans Disability Advocates, to confirm his current mailing address. VA's records must be updated to reflect Mr. Vaughn's current address, and all efforts to confirm the representative's address must be documented in the record.

2. Thereafter, the following items should be mailed to Mr. Vaughn's current address: (1) A February 19, 2016 Rating Decision denying the Veteran's claim for entitlement to individual unemployability, and the accompanying February 22, 2016 notification letter; (2) a February 2016 Supplemental Statement of the case; (3) an April 18, 2016 Board notification letter; and (4) a September 8, 2016 Board notification letter. 

3. Then, schedule the Veteran for a new VA back examination to assess the current nature and severity of his service-connected chronic low back/middle back syndrome. 

Both the Veteran and his representative are to be properly notified of the newly scheduled VA examination date. A copy of all notification letters must be associated with the claims file. 

4. During examination, the claims file must be made available to the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner is instructed as follows: 

a. Describe the Veteran's disability in accordance with VA rating criteria as set forth in Diagnostic Codes 5003 and 5235-5243, including the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015). Specifically, the examiner is instructed to address the Veteran's range of motion and whether he has a history of incapacitating episodes.

b. Supplement range of motion findings with a discussion of the DeLuca factors, and explain their effect on any functional limitations experienced by the Veteran, including as due to painful motion, weakness, incoordination, and fatigability, particularly during flare-ups. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

c. Describe in detail any neurological manifestations resulting from the Veteran's back disability. 

5. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




